Citation Nr: 1402667	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for right lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the Veteran's claims file currently resides with the Waco, Texas RO.

The Veteran testified before the undersigned Veterans Law Judge at the Waco RO in May 2012.  A transcript of her hearing has been associated with the claims file.

In January 2013, the claims were remanded by the Board to the RO via the Appeals Management Center (AMC), in Washington, DC.  They have since been returned to the Board for appellate review.  

The Board notes that the record demonstrates that the Veteran has submitted evidence relevant to a claim for service connection for left foot disability as well as posttraumatic stress disorder.  These claims are not on appeal, and are referred to the agency of original jurisdiction (AOJ) so that appropriate action may be taken. 

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The claims must again be remanded for necessary development in order to assist the Veteran in the development of the claim consistent with 38 C.F.R. § 3.159 (2013).  On remand, a VA examination was conducted and service personnel records (SPRs) were obtained for the Veteran's reserve service following her period of active service.  There were no records obtained relevant to her period of active service.  

The AOJ has determined that the Veteran's service treatment records are unavailable.  In May 2010 it promulgated a memorandum to that effect.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the AOJ has notified the Veteran of the missing records and invited her to submit alternate information supportive of her claims.

The Veteran asserted in her testimony before the undersigned that she was hit by a moving vehicle after heavy drinking during active service.  She states she was taken back to the base after she stepped out in traffic, and, although it was a suicide attempt, this was covered up.  She only suffered injury to her arm during the accident.  

In January 2013, the VA examiner noted that the Veteran's complaints as to the claims on appeal began at the time of the alleged accident.  This fact is uncontroverted in the record.

An unresolved matter is whether this accident occurred while the Veteran was on active duty.  She maintains it did.  Currently, there is no independent proof or suggestion that this accident occurred while she was on active duty.  In fact, the actual date of the accident has never been established.  Only the Veteran herself states that there was an accident in 1983 in which she was hit by a car and she injured her elbow, and then developed the instant problems with her wrists and elbow.  The record reflects alternately that the accident occurred in 1983, or in 1982 to 1983.  

Whether the accident occurred when she was on active duty is relevant.  An attempt must be made to establish when and where this incident took place, whether it is capable of verification, and specifically whether it took place while the Veteran was on active duty.  The Veteran's help should be enlisted.  In this regard, it is noted that while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, (s)he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, (s)he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide an exact date and place of the accident in which she was hit by a car as described in her claim.  In the alternative, she should provide any information which could assist in finding the date and place of the accident.

2.  The RO or the AMC should conduct any additional development deemed necessary as to the claims in order to ascertain the date and place of the alleged accident.  This development should include but is not limited to contacting any appropriate authorities, to include but not limited to JSRRC, or local authorities, to undertake efforts to confirm the alleged incident of the Veteran being hit by a car.  The search should include both the Veteran's former name and her current name.  

3.  Then, after ensuring that all necessary development has been accomplished, the claims must be readjudicated.  If the determination of any claim remains unfavorable, the Veteran and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


